Dismissed and Memorandum Opinion filed April 15, 2010.
 
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-10-00175-CR
____________
 
ABDUL-GAFFER VADGAMA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 

 
On Appeal from the 232nd District Court
Harris County, Texas
Trial Court Cause No. 1194251
 

 
M E M O R
A N D U M   O P I N I O N
A written request to withdraw the notice of appeal,
personally signed by appellant, has been filed with this Court.  See Tex.
R. App. P. 42.2.  Because this
court has not issued an opinion, we grant appellant=s request.
Accordingly, we order the appeal dismissed.  We direct the
Clerk of the court to issue the mandate of the court immediately.
PER CURIAM
Panel
consists of Chief Justice Hedges and Justices Yates and Boyce.
Do not
publish C Tex. R. App. P. 47.2(b).